Citation Nr: 9927994	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Coast 
Guard from January 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision of November 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  This case was previously before the 
Board in September 1996, and was remanded for further 
development of the evidence.  The requested development has 
been satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's claim for service connection for post-
traumatic stress disorder (PTSD) is plausible because he has 
submitted medical evidence showing a clear diagnosis of PTSD; 
lay evidence that he sustained combat stressors; and a link, 
consisting of medical evidence, between inservice stressors 
and his diagnosed PTSD.

3.  The veteran received no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation.  

4.  The evidence in this case does not establish that the 
veteran engaged in combat with the enemy, the claimed 
stressors are not consistent with the circumstances, 
conditions, or hardships of the veteran's service, the record 
contains clear and convincing evidence that the claimed 
stressors did not occur, and the veteran's lay testimony 
alone is insufficient to establish the occurrence of the 
claimed inservice stressors.  

5.  The veteran's current diagnosis of post-traumatic stress 
disorder (PTSD) is based solely on his unverified account of 
stressors, which is insufficient to support the diagnosis.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5108 (West 1991 & 
Supp 1998).

2.  PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 
C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193;  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
inservice stressor, which in a PTSD case are the equivalent 
of inservice incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997).  

The veteran claims service connection for PTSD based in part 
on stressors that included physical injuries during his 
active service in World War II.  As an initial matter, the 
Board finds that the veteran has submitted evidence of a 
diagnosis of PTSD, lay evidence of inservice stressors, and a 
medical opinion linking his PTSD symptomatology to his active 
service.  Therefore the claim is well grounded.

I.  Evidentiary and Procedural History

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a psychiatric 
disability.  His service medical records reveal that he 
underwent a hemorrhoidectomy and rectal dilation in November 
1942, was treated for otitis media in December 1943, and 
underwent an appendectomy in January 1944.  The veteran was 
given 10 days sick leave following his hemorrhoidectomy, and 
six days sick leave following his appendectomy.  There is no 
evidence that the veteran sustained or was treated for any 
combat injuries or other trauma during his period of active 
service.  The report of service separation examination in 
October 1945 shows that his nervous system was normal, and 
there were no findings of any psychiatric abnormalities.  

The veteran's initial claim for VA disability compensation 
benefits, received in November 1945, made no mention of any 
nervous disorder or combat injury or wounds.  A rating 
decision of December 1945 granted service connection for an 
hemorrhoidectomy scar and an appendectomy scar, each rated as 
noncompensably disabling.  A rating decision of July 1949 
granted service connection for defective hearing of the right 
ear, rated as noncompensably disabling.

The record includes two letters that the veteran wrote to his 
mother while on active duty, neither of which mentions any 
accident, physical injury, or psychiatric stressor or 
condition.  

A VA hospital summary, dated from April to August 1949, shows 
that the veteran reported that he experienced headaches and 
hearing loss after a gun explosion aboard ship.  He was 
treated for conditions which included psychomotor epilepsy.  
A rating decision of July 1949 denied service connection for 
psychomotor epilepsy.  A subsequent rating decision of May 
1950 granted service connection for postoperative residuals 
of scalenus anticus syndrome of the right shoulder with right 
clavicle resection and scalenotomy.  

A report of VA neurological and psychiatric examination, 
conducted in July 1950, disclosed no evidence of a 
psychiatric disability.  The diagnosis was grand mal 
epilepsy.  A VA hospital summary, dated in March 1952, shows 
that the veteran's grand mal epilepsy was treated and 
controlled.  A report of VA psychiatric examination, 
conducted in March 1963, included an impression that the 
veteran's spells of dizziness, diagnosed as a seizure 
disorder, seemed more like an anxiety than a seizure.  The 
diagnosis was epilepsy, grand mal, by history, with some 
residuals of tension currently.

A private hospital summary, dated from November to December 
1977, shows that the veteran was admitted with complaints of 
headaches and dizziness.  A psychiatric consultation noted a 
possible psychogenic overlay to the veteran's physical 
problems, assessed as a reactive disorder, and Norpramin was 
prescribed.  

A report of VA neurological examination, conducted in April 
1978, cited the veteran's complaints of nervousness, and 
findings of a psychogenic overlay.  The diagnoses included 
headaches with anxiety symptoms, and headaches of 
undetermined etiology.  A rating decision of May 1978 denied 
service connection for a nervous condition.  

A VA hospital summary, dated from March to June 1979, shows 
that the veteran was involved in an automobile accident in 
December 1978, with subsequent complaints of headaches, pain 
and numbness involving the left side, loss of sensation on 
the left side of the face, double vision, difficulty speaking 
and walking, and frequent falls.  The diagnoses included 
brain stem infarction with vertebrovascular insufficiency.  

A VA hospital summary, dated in July 1979, shows that the 
veteran sustained trauma to this right elbow in an automobile 
accident.  The veteran submitted a Statement in Support of 
Claim in August 1979 in which he noted that his left side had 
been partially paralyzed from a head-on accident in December 
1978. A VA hospital summary, dated from October to November 
1979, shows diagnoses of a left radius fracture, acute 
alcoholism, and residual neurological deficit from a previous 
car accident. 

A December 1980 VA consultation notes that the veteran had a 
left side stroke approximately three or four months after the 
car accident.  A VA hospital summary, dated from January to 
February 1981, noted the veteran's history of an automobile 
accident in 1979 [sic] with head trauma and left side 
paresis.  The diagnosis was left hemiparesis secondary to an 
old head injury.  

A VA hospital summary, dated from April to May 1982, includes 
a diagnosis of status post chest trauma during World war II.  
The source of that history is unknown.  A surgical evaluation 
yielded no evidence of blast trauma to the chest.  Another VA 
hospital summary, dated in May 1982, indicates that the 
veteran had incurred blast trauma to his chest during World 
War II.  The summary does not indicate the source of that 
history, or disclose any findings of residuals of chest 
trauma.  

On VA hospital admission in June 1982, a history of chest 
trauma in World War II was again mentioned, without objective 
clinical findings of chest trauma during hospitalization.  A 
VA hospital summary, dated from July to August 1986, shows 
that the veteran underwent excision of Dupuytren's 
contracture, left hand.  The summary further cites the 
veteran's statement that a five-inch gun blew up on board the 
GENERAL A. W. BREWSTER (AP-155) in August 1945, and that he 
was operated on at the VAMC, Cleveland.  

A report of VA orthopedic examination, conducted in December 
1987, cites the veteran's statement that he injured his right 
shoulder and chest in 1945 when a five-gun blew up.  On 
audiometric examination, the veteran alleged that he 
sustained a broken collar bone and injuries to the shoulder, 
ribs, hand, and back while in the Navy in 1945.

A VA hospital summary, dated in July 1988, includes diagnoses 
of otitis media, coronary disease, and nervousness.  VA 
outpatient clinic records dated in December 1989 show that 
the veteran was prescribed Diazepam and Trazodone for 
nervousness.

A VA hospital summary, dated in February 1990, shows that the 
veteran was admitted with complaints of severe anxiety, 
depression, nightmares, insomnia, and severe intrusive 
thoughts of combat.  The veteran's prior medical records were 
not reviewed.  He was treated with therapy and medications, 
and was quite comfortable at discharge.  The diagnosis was 
PTSD.

In February 1990, the veteran claimed entitlement to service 
connection for PTSD, asserting that he had been treated for 
that condition from the time of service discharge to the 
present.  

A report of VA housebound and aid and attendance examination, 
dated in February 1990, cited the veteran's statements that 
his limitation of motion in the upper chest and right neck 
were related to injuries sustained in combat, his complaints 
that he had nightmares and flashbacks and couldn't stand to 
be around people, and his statement that his son had died in 
Vietnam.  It was noted that he appeared depressed.  His 
claims folder was not reviewed.  The diagnoses included PTSD.  

A March 1990 VA outpatient treatment note includes a 
diagnosis of PTSD, and dysphagia, cause undetermined, 
probably functional, rule out an organic cause.  He was 
admitted to the psychiatric service.  

A Social Work Assessment, conducted in March 1990, shows that 
the veteran's spouse died two and one-half years previously.

A VA hospital summary, dated from March to April 1990, shows 
that the veteran complained of recurrent depression following 
the death of his wife several months previously, and that he 
continued to express PTSD from traumatic experiences while in 
the military from 1942 to 1945.  His mood was severely 
anxious and he reported flashbacks to combat scenes.  He was 
treated with tranquilizers and anti-depressants, and his 
intrusive thoughts and nightmares improved.  The diagnosis 
was PTSD.

A September 1990 VA discharge summary for post-traumatic 
arthritis includes a history from the veteran of a gunshot 
wound to the right shoulder and a brachial plexus injury 
during World War II.  

The veteran's claim for service connection for PTSD was 
administratively denied in October 1990 due to his failure to 
complete and return a stressor development letter provided 
him by the RO.

A VA hospital summary, dated in January 1991, cites the 
veteran's complaints of increased tension, nervousness, poor 
sleep, and PTSD symptomatology.  He improved with treatment 
and was discharged.  The diagnosis was PTSD, manifested by 
generalized anxiety and mild depression.  Another VA hospital 
summary, dated from March to April 1991, shows that the 
veteran was brought in by his daughter because of 
"confusion", salivating from the corner of his mouth, and 
dragging his left foot.  He complained of nervousness, but 
did not appear nervous.  The summary noted that senile 
dementia, if present, was minimal.  The diagnoses included 
PTSD, associated with mild depression and anxiety; and mild 
senile dementia.  A VA hospital summary, dated in June 1991, 
shows that the veteran's medications were adjusted.  The 
pertinent diagnosis at hospital discharge was PTSD.  

A scheduled VA psychiatric examination was not conducted 
because the veteran was placed in a nursing home from October 
1991 to December 1991.  In December 1991, the veteran 
reported that his spouse died in August 1984.

A VA hospital summary, dated in February 1992, shows that the 
veteran had appeared suicidal and that a knife had to be 
taken away from him.  On admission, he admitted depression, 
was tearful, voiced suicidal ideation, and stated that his 
spouse had died last year.  He improved with treatment, and 
was discharged.  The diagnoses included PTSD and major 
depression.  Another VA hospital summary, dated in March and 
April 1992, shows that the veteran complained of being bored 
and nervous, with depression and suicidal thoughts.  He also 
complained of bad dreams brought on by his PTSD, and of 
anxiety provoked by any news of the war or talking about any 
war activities, which caused him to go to pieces and take a 
long time to recover.  The diagnoses included PTSD with 
anxiety and sometimes with depression.  

A VA hospital summary, dated in May 1992, shows that the 
veteran claimed that he sustained a gunshot wound to the 
right shoulder in 1945.  The diagnoses included PTSD.  
Another VA hospital summary, dated from May to July 1992, 
shows that the veteran crying and agitated on admission, and 
complained of being upset following a bad dream the previous 
night.  The diagnosis was PTSD with anxiety.

A VA hospital summary, dated from July to August 1992, shows 
that the veteran was admitted with complaints of flashbacks 
and nervousness since 1945.  It was indicated that he would 
wander off and his daughter could not take care of him.  He 
related that he volunteered for the Coast Guard at age 20, 
and that his right shoulder was injured and he became deaf 
when a five-gun blew up.  The diagnoses included PTSD, and a 
passive-aggressive personality disorder.

A report of VA psychiatric examination, conducted in 
September 1992, cited the veteran's complaints of getting 
confused and having flashbacks.  The examiner did not review 
the claims folder, but relied upon the veteran's statements.  
The diagnosis was PTSD. 

A rating decision of November 1992 denied service connection 
for PTSD and for tinnitus, and the veteran initiated an 
appeal.  

A VA hospital summary, dated from November to December 1992, 
shows that the veteran was admitted with anxious agitation, 
stating that bad dreams had wakened him and that he had run 
outside and fallen, reinjuring his right shoulder which had 
been injured in the war.  He had impaired memory, little 
insight, impaired judgment, and evidence of mild organic 
brain syndrome.  He improved with medications and was 
discharged.  The diagnosis was PTSD.

A VA hospital summary, dated from December 1992 to January 
1993, shows that the veteran was admitted with anxiety, 
tension, and tearfulness, complaining of flashbacks, of being 
wakened by bad dreams, and of being unable to go back to 
sleep.  He had impaired memory and orientation, and was 
unable to concentrate.  He improved with medications and was 
discharged.  The diagnoses included PTSD and mild organic 
brain syndrome.  A subsequent VA hospital summary, dated from 
April to May 1993, showed similar findings and diagnoses.

A VA hospital summary, dated in June 1993, shows that on 
admission, the veteran was suffering symptoms of depression, 
terrible dreams, suicidal thoughts, and flare-ups of PTSD 
symptoms, including intrusive thoughts.  The veteran claimed 
to have experienced battle and combat experiences during 
World War II, including participation in the D-Day landings 
on Omaha Beach in Normandy and the invasion of Europe, as 
well as serving in combat in the South Pacific.  He stated 
that he was seriously injured in August 1945 when a cannon 
exploded, sustaining injuries to the chest, back, head, and 
trunk, with subsequent hospitalization on and off for four 
years while in service and following service.  He further 
related that he relives those experiences every year, and 
that the memory of those experiences upsets him very much.  
Mental status examination revealed that he showed symptoms of 
PTSD with flashbacks, nightmares, intrusive thoughts, mixed 
anxiety and depression, and guilt feelings.  The veteran was 
given psychotherapy to help him deal with his wartime 
experiences.  It was suggested that further treatment be 
directed toward dealing with his issues of war experiences 
with resolutions of conflicts and guilt as well as painful 
memories.  The Axis I diagnosis was PTSD, and the Axis III 
diagnoses included status post head trauma with organic brain 
syndrome, and head and neck trauma due to war wounds.  

A VA hospital summary, dated from June to July 1993, shows 
that on admission, the veteran was again suffering symptoms 
of depression, nervousness, agitation, bad dreams, suicidal 
thoughts, and inability to sleep.  It was noted that the 
veteran was service-connected for physical problems due to 
many joint injuries during the war, but not for PTSD.  His 
was treated with medication, including Valium, Nortriptyline, 
and Restoril.  The diagnoses included PTSD with anxious 
moods. 

The veteran's Substantive Appeal (VA Form 9), received in 
September 1993, stated, in pertinent part, that his PTSD 
stems from his combat experiences during World War II; that 
he participated in the invasion of Europe on D-Day and in 
several campaigns thereafter; that he sustained serious 
injuries in 1945 when a cannon blew up; and that as a 
gunner's mate, he sustained physical and psychological 
injuries every time the guns were fired.  

A rating decision of November 1993 denied service connection 
for an acquired psychiatric disability, to include PTSD, on 
the grounds that there was insufficient medical evidence to 
establish a stressor under the criteria for PTSD in effect at 
that time, that his claimed combat injuries were not shown to 
be related to combat, and that his other psychiatric 
diagnoses were not shown to be related to service.  

A personal hearing was held before a Hearing Officer at the 
RO in January 1994. The veteran testified that he served 
aboard the United States Coast Guard Cutter (CGC) SORREL 
during World War II; that  SORREL "ran suicide" against 
eight German submarines and rammed one of them, causing it to 
sink; that on one occasion he was standing watch on the stern 
of the ship when a torpedo missed the ship by four feet; that 
he was so scared that he urinated on himself and could not 
talk; that he saw ships hit by submarines and it looked like 
there was fire on the whole sea; that he and his shipmates 
picked bodies out of the water that had turned black; that 
one could put one's fingers through the skin; and that he 
crossed the Atlantic in convoys nine times and participated 
in the D-Day landings.

He further testified that there were air attacks against CGC 
SORREL, but no casualties; that a five-inch gun on GENERAL 
A.W. BREWSTER was being repaired when one recoil cylinder 
exploded, and then the other; that he was physically injured 
by the blast; that he still has flash backs and bad dreams; 
that in one such dream the torpedo hits the ship; that he 
wets the bed when he has the dream about the torpedo; that he 
has also has dreams of ramming the submarine; and that he 
still see ships on fire.  

The veteran's daughter testified that he has lived with her 
since 1984; that eight or ten months after he moved in she 
realized that something needed medical attention because he 
would come flying out of his bed in the middle of the night, 
sounding like he was tearing up his room.  She stated that he 
has one nightmare of trying to help his buddies and he tries 
to grab his buddies, and sometimes wets the bed when he has 
that nightmare.  She further stated that most of his 
hospitalizations have been for PTSD and that she could tell 
that he has been through something traumatic.  A transcript 
of the testimony is of record.  

A Hearing Officer's decision, dated in January 1994, 
continued the denial of the veteran's claims.  

A Board decision of September 1996 granted service connection 
for tinnitus, and Remanded the issue of service connection 
for PTSD to the RO to obtain additional evidence, including 
verification of the veteran's claimed stressors. 

A Statement in Support of Claim (VA Form 21-4138) from the 
veteran, dated in December 1996, states that during service 
he was assigned to CGC SORREL; that their mission was to 
escort ships across the Atlantic; that part of their mission 
was to pick up dead bodies from the ocean after the Normandy 
invasion; and that he has nightmares of picking up a black 
body and his hands going right through it.  Other claimed 
stressors included the sight of several ships getting hit by 
enemy fire, several of which sank with the loss of all hands; 
that he was one of ten men sent for treatment for their 
nerves; that his ship hit a submarine and was damaged, having 
to return to port at Boston Shipyard for repairs; that he 
threw eight live bombs over the side of his ship; that he was 
subsequently assigned to an escort ship in the Pacific, 
GENERAL A. W. BREWSTER; that he was injured when a five-inch 
gun exploded on board BREWSTER while in the Marshall Islands 
in 1945, causing him to be injured; and that he was in the 
hospital for four and one-half years. 

In March 1997, the National Personnel Records Center (NPRC) 
provided records of the veteran's active service showing that 
he reported on board CGC SORRELL on March 18, 1943; that he 
was authorized to wear American and European War Service 
ribbons on December 31, 1943; that he departed CGC SORRELL on 
September 27, 1944; that he reported on board GENERAL A. W. 
BREWSTER on April 23, 1945; and that he departed BREWSTER on 
September 18, 1945.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)
furnished the ship's histories for CGC SORRELL (WAGL-296), a 
weather station ship commissioned on March 18, 1943, and for 
GENERAL A. W. BREWSTER (AP-155), a transport commissioned 
April 23, 1945, and placed under Coast Guard command.  CGC 
SORRELL's official history includes unconfirmed submarine 
contacts, but no confirmed ones, and she engaged solely in 
weather patrols throughout the period that the veteran served 
on board.  On D-day, June 6, 1944, she had returned from a 
weather station to Argentia, Newfoundland.  After Thereafter, 
she continued to perform weather patrols until she returned 
to Boston Shipyard in September 1994 for repairs and 
alterations.  GENERAL A. W. BREWSTER's history shows that she 
sailed from San Pedro, California, on May 28, 1945, transited 
the Panama Canal, embarked soldiers for Pacific ports at 
Avonmouth, England, on June 20, 1945; passed through the 
Panama Canal again; arrived at Humboldt Bay, New Guinea, on 
July 27, 1945; then sailed to the Philippines, where she 
remained until the war's end; returning to San Francisco on 
September 1, 1945.  Neither ship's history includes evidence 
of or reference to a five-inch gun explosion, and neither 
ship's history includes any evidence of participation in 
combat.  The histories are negative for participation in 
convoys, for D-Day landings or participation by either ship, 
for recovery of bodies, for evidence of encountering or 
hitting or being hit by a submarine, or for torpedo or air 
attacks.  

In response to an RO request that he provide the exact dates 
of the stressful incidents he claimed to have experienced 
aboard CGC SORRELL and GENERAL A. W. BREWSTER, the veteran 
stated that he could not remember the exact dates.  He 
asserted that on or about May 1944, SORRELL was heavily 
damaged when it rammed a German submarine while between the 
Azores and Portugal; that SORRELL was picking up dead bodies 
at about the same time; that SORRELL came under fire from the 
Germans during the invasion of Normandy in June 1944, and 
that he departed SORRELL in August 1944.

Reports of multiple VA examinations conducted in November 
1997 cite the veteran's statements that he sustained hearing 
loss, injury to both hands, and injury to the clavicle in a 
gun explosion during World War II; and that he was 
hospitalized for four years for treatment of his injuries.  
It was noted the veteran appeared to have mild dementia and 
difficulty with his memory, and the examiner felt that it 
might possibly be Alzheimer's type dementia.  A December 1997 
VA general medical examination report also noted that the 
veteran could possibly be developing dementia of some nature.

A report of VA psychiatric examination, conducted in January 
1998, cited the veteran complaints of nightmares and 
flashbacks involving traumatic experiences aboard ship during 
World War II, including images of sticking a hand through a 
body that he was trying to pick up, seeing a torpedo pass by 
a few feet away from his ship, being attacked by submarines 
while escorting the Queen Mary with 10,000 troops aboard, 
having to throw ammunition overboard before it exploded, 
making nine trips across the Atlantic escorting other ships, 
participating in the Normandy invasion, having to return to 
port with only one engine, and his injury when a gun exploded 
aboard GENERAL A. W. BREWSTER, the latter causing him to be 
hospitalized for four and a half years.  He stated that a 
flashback about seeing a torpedo miss his ship by a few feet 
was so vivid that he would urinate on himself when it 
occurred. He complained of sometimes waking at 3:00 in the 
morning.  He was taking Nortriptyline and Thioridazine.  The 
veteran gave a history of injury when a gun blew up and of a 
ten-day rest for stress during service.  He did not recall 
ever being hospitalized for a mental condition, but he did 
remember outpatient treatment.  

Thereafter, the veteran underwent another VA psychiatric 
examination and evaluation in January 1998 under the criteria 
set out in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  His mood and affect were generally 
appropriate and he was oriented to the day and place, but he 
could not perform delayed recall, serial sevens or spelling 
"world" backwards.  No abnormal trends involving delusions 
or hallucinations were present.  The Axis I diagnoses were 
PTSD and a generalized anxiety disorder, and the Axis IV 
psychosocial stressor was identified as exposure to war.  
Those diagnoses were based upon the claimed stressful 
experiences related by the veteran.  The examiner noted the 
veteran's history and recommended that he continue with 
outpatient psychiatric care.  The examiner noted that the 
veteran might also be developing a dementia of the 
Alzheimer's type.  Further evaluation of the possible 
dementia was also recommended.  

A report of VA examination for housebound status or the need 
for regular aid and attendance, conducted in November 1997, 
offered diagnoses which included PTSD by history, with 
depression.

A rating decision of July 1998 increased the rating for the 
veteran's service-connected bilateral defective hearing from 
40 percent to 60 percent disabling, and granted a total 
disability rating based on unemployability due to service 
connected disabilities, each effective June 27, 1997.  

II. Analysis

In his testimony and written statements, the veteran has 
contended that he served aboard the United States Coast Guard 
Cutter (CGC) SORREL during World War II; that  SORREL "ran 
suicide" against eight German submarines and rammed one of 
them, causing it to sink; that on one occasion he was 
standing watch on the stern of the ship when a torpedo missed 
the ship by four feet; that he was so scared that he urinated 
on himself and could not talk; that he saw ships hit by 
submarines and it looked like there was fire on the whole 
sea; that he and his shipmates picked bodies out of the water 
that had turned black; that one could put one's fingers 
through the skin; and that he crossed the Atlantic in convoys 
nine times and participated in the D-Day landings.

In addition, he contends that there were air attacks against 
CGC SORREL, but no casualties; that a five-inch gun on 
GENERAL A.W. BREWSTER was being repaired when one recoil 
cylinder exploded, and then the other; and that he was 
physically injured by the blast; that he sustained a blast 
injury or a gunshot wound to his chest or right shoulder; 
that he still has flash backs and bad dreams; that in one 
such dream the torpedo hits the ship; that he wets the bed 
when he has the dream about the torpedo; that he has also has 
dreams of ramming the submarine; and that he still sees ships 
on fire.

Evidentiary assertions on or accompanying the Veteran's 
Application for Compensation or Pension (VA Form 21-526), and 
the supporting evidence must be presumed to be true for 
purposes of determining a well-grounded claim.  King v. 
Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. Derwinski,  1 
Vet. App. 78, 81 (1990).  Exceptions to that rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King, id., at  21 (1993);  Espiritu v. 
Derwinski  2 Vet. App. 492 (1992);  Tirpak v. Derwinski,  2 
Vet. App. 609 (1992).  

The veteran's claim for service connection for PTSD was filed 
in April 1992.  Prior to March 7, 1997, service connection 
for PTSD required the submission of medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation was to 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.304(f) (effective prior to March 7, 1997).

The Board notes that the veteran has submitted medical 
evidence establishing a clear diagnosis of PTSD and a link, 
established by medical opinion, between current 
symptomatology and the claimed inservice stressor.  However, 
he has not submitted credible supporting evidence that any 
claimed inservice stressor actually occurred.  To the 
contrary, while the claimed stressors purport to be related 
to combat, there is no service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or any similar combat 
citation.  In addition, there is no evidence that the veteran 
sustained any physical injury during active service.  
Further, there is conclusive evidence from the service 
department that the veteran served only on SORRELL and 
BREWSTER during active service, and that neither SORRELL nor 
BREWSTER engaged in combat, had any positive submarine 
contacts, rammed or sank any submarines, "ran suicide" 
against eight German submarines; saw ships on fire after 
being hit by submarines, had any torpedo contact, recovered 
bodies at sea, experienced the explosion of a five-inch gun 
aboard ship, crossed the Atlantic in convoys nine times or 
participated in the D-Day landings.  Rather, SORRELL 
patrolled weather stations throughout the period the veteran 
served on board, and BREWSTER made one trip to England to 
embark troops and transport them to the Pacific theater, 
without incident.  This evidence is contrary to the veteran's 
claims of combat stressors, and rebuts the claimed inservice 
stressors alleged by the veteran.  Further, the veteran's 
testimony that on one occasion he was standing watch on the 
stern of the ship when a torpedo missed the ship by four 
feet, and that he was so scared that he urinated on himself 
and could not talk is anecdotal and incapable of 
substantiation.  Further, the evidence in this case shows 
that there is no diagnosis of PTSD from a health care 
professional who had reviewed the veteran's service medical 
or administrative records.  Rather, all diagnoses of PTSD 
contained in the record are based solely upon a history 
related by the veteran which is unsubstantiated in the 
medical or administrative records, or in the histories of the 
ships on which the veteran served.  There is no credible 
supporting evidence that the claimed inservice stressors 
actually occurred.  The Board finds that the veteran's 
testimony and statements regarding combat stressors is not 
credible when compared to the official records pertaining to 
his active service as set out above.  

The Court has held that the Board correctly rejected a 
medical opinion where "the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran."  Reonal v. Brown,  5 Vet. App. 458, 460 (1993).  
"[The] Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant."  Reonal, id.;  
Swann v. Brown,  5 Vet. App. 229, 233 (1993).  The 
presumption of credibility of the evidence does not arise 
where the examining physician relied upon the appellant's 
account of his medical history and service background . . . 
.[and] "An opinion based upon an inaccurate factual premise 
has no probative value."  Reonal, id.

On June 18, 1999,  the provisions of  38 C.F.R. § 3.304(f) 
were amended, retroactive to March 7, 1997, to read as 
follows: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.304(f) 
(effective on and after March 7, 1999).

The Board notes that in the instant appeal, the Statement of 
the Case and Supplements thereto do not reflect the RO's 
consideration of the veteran's claim under the new 
interpretation of  38 C.F.R. 3.304(f) (1998) which became 
effective on March 7, 1997.  When a change occurs in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, the Court has 
held that the VA must apply the version of the statute or 
regulation which is most favorable to the plaintiff, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Karnas v. 
Derwinski,  1 Vet. App. 308 (1991).  

In this particular case, the provisions of  38 C.F.R. 
§ 3.304(f) (1998) have been changed, and the language of that 
regulation has been significantly altered.  Accordingly, the 
Board must apply the version which is most favorable to the 
veteran.  In VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997), 
the VA General Counsel stated that where a regulation is 
amended during the pendency of an appeal, the Board must 
first determine whether the amended regulation is more 
favorable to the claimant than the prior regulation, and, if 
it is, the Board must apply the more favorable provision.  
Under  VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992), and  
Bernard V. Brown, 4 Vet. App. 384, 393-94 (1993), the Board 
may consider regulations not considered by the agency of 
original jurisdiction if the claimant will not be prejudiced 
by the Board's action in applying those regulations in the 
first instance.  

In the instant appeal, the Board finds that neither the old 
nor the new language of  38 C.F.R. § 3.304(f) (1998) is more 
favorable to the veteran, as he would not prevail under 
either version.  The veteran's service medical records are 
silent for complaint, treatment, findings, or diagnosis of 
any psychiatric disability during active service, at the time 
of service separation examination, or during any applicable 
presumptive period.  The veteran was not given 10 days' leave 
during service for stress, as claimed, but to recover from a 
hemorrhoidectomy.  The veteran's service medical records, his 
service administrative records, and the ship's histories from 
both CGC SORRELL and GENERAL A. W. BREWSTER show that the 
veteran did not serve in combat while on active duty, nor did 
he sustain any physical injuries in combat.  The veteran has 
not provided any competent lay or medical evidence which 
establishes that he had an acquired psychiatric disability 
during any period of active service or applicable presumptive 
period.  Neither has he submitted any credible supporting 
evidence that the claimed inservice stressors actually 
occurred.  The evidence in this case does not establish that 
the veteran engaged in combat with the enemy and the record 
contains clear and convincing evidence that the claimed 
stressors did not occur.  SORRELL was returning to argentia, 
Newfoundland, when the D-Day invasion of Normandy occurred, 
and BREWSTER was not yet commissioned.  Further, the Board 
finds that the claimed stressors are not consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, and therefore the veteran's lay testimony alone is 
insufficient to establish the occurrence of the claimed in-
service stressors.  

The final requirement of  38 C.F.R. § 3.304(f) is that 
medical evidence be presented showing a nexus between the 
claimed inservice stressor and the current disability.  
However, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau,  9 Vet. App. at 396.  In addition, medical 
nexus evidence may not be substituted by application of the 
provisions of § 1154(b).  Clyburn v. West, 12 Vet App 296 
(1999);  Cohen, 10 Vet. App. at 138.

Such being the case, neither interpretation of  38 C.F.R. 
§ 3.304(f) (1998) would yield, or be more likely to yield, a 
more favorable outcome to the veteran's appeal.  
Consequently, the veteran has not been prejudiced by the 
Board's action in applying both the old and the new criteria 
for service connection for PTSD to the evidence in this 
appeal.  Bernard, at 393, 394 (1993);  VAOPGCPREC 16-92 
(O.G.C. 16-92).

Further, the Board finds that the veteran has been afforded 
psychiatric examinations under criteria set out in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-III-R), as well as the the 
fourth edition, DSM IV, and that neither edition is more 
favorable to the veteran's claim that the other in view of 
the absence of any verified stressor during his period of 
service which would substantiate a disgnosis of PTSD.  

Where VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not related to 
combat, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147;  Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

Further, the Board finds that the veteran has not met the 
three-step sequential test interpreting section 1154(b) as 
set forth by the Court of Appeals for the Federal Circuit in  
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996), that, if met, 
provides a rebuttable presumption of service connection.  
Rather, the Board finds that the veteran has not proffered 
satisfactory lay or other evidence of service incurrence or 
aggravation of PTSD, nor has he offered evidence that is 
consistent with the circumstances, conditions, or hardships 
of his service.  As those two requirements are not met, the 
Board is not obliged to accept the veteran's testimony and 
written statements as sufficient proof of service-connection.  
The Board finds that VA has met its burden of rebutting the 
presumption of service-connection by clear and convincing 
evidence to the contrary.  Collett, id.  For the reasons set 
out below, the Board finds that the veteran did not engage in 
combat with the enemy, and that his claimed stressors are 
either refuted by the evidence of record or are anecdotal and 
incapable of verification.  

The Board has considered the argument of the veteran's 
representative regarding Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the defect in the Board's decision in 
Suozzi was that of assuming that a veteran had not engaged in 
combat solely on the basis of his military occupational 
specialty (MOS) and without further explanation.  Such is not 
the case here.  In the instant case the histories of the two 
ships on which the veteran served conclusively establish that 
neither ship engaged in combat, so Suozzi does not apply.  

The Board has considered the testimony of the veteran and his 
daughter.  However, to the extent that she feels that the 
veteran has PTSD, she has no medical expertise regarding the 
diagnosis of PTSD.  Although she is competent to provide an 
account of the veteran's symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Her testimony is credible but she lacks the 
expertise to draw the conclusion to which she testified.

In the instant case, there is no credible evidence of the 
occurrence of a stressor during the veteran's active service 
in World War II.  His own recitations of stressor events are 
in part vague, in part contradicted by the record, and in 
part contradicted by his own variations of his history.  To 
the extent that the veteran claims that a five-inch gun 
explosion on the GENERAL A.W. BREWSTER caused him physical 
injury and hospitalization for over four years, his service 
medical records, his post-service VA treatment records and 
the official history of BREWSTER all contradict this claim.  
There is no indication that he was ever hospitalized for a 
physical injury during his active service.  He is service-
connected for scalenus anticus syndrome of the right shoulder 
and for residuals of right clavicle resection and 
scalenotomy, not for residuals of a gunshot wound or of the 
explosion of a ship's five-inch gun. BREWSTER's history is 
negative for evidence of the explosion of a five-inch gun.  
Of particular note are the veteran's two World War II letters 
to his parents.  Neither letter identifies any injury as the 
cause of his right upper extremity disability.

Based upon the foregoing, the Board finds that service 
connection for PTSD is not warranted under the provisions of  
38 U.S.C.A. § 1154(b) or under the provisions of 38 C.F.R. 
§ 3.304(f) prior to or on and after March 7, 1997.  
Accordingly, service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied. 



		
	FRANK L. CHRISTIAN
	Member, Board of Veterans' Appeals

 

